Case 3:19-cv-06025-BJR Document 106-9 Filed 03/29/21 Page 1 of 17




         Exhibit I
      Case 3:19-cv-06025-BJR Document 106-9 Filed 03/29/21 Page 2 of 17




                                Actuarial Standard
                                    of Practice
                                       No. 2


                  Nonguaranteed Charges or Benefits
           for Life Insurance Policies and Annuity Contracts


                                  Revised Edition




                               Developed by the
                     Task Force to Revise ASOP No. 2 of the
                             Life Committee of the
                           Actuarial Standards Board


                               Adopted by the
                         Actuarial Standards Board
                                March 2004
            Updated for Deviation Language Effective May 1, 2011

                                   (Doc. No. 171)

Note: This ASOP was previously numbered as ASOP No. 1 and was changed effective on
March 21, 2013 to be ASOP No. 2. The new ASOP No. 1, Introductory Actuarial Standard of
Practice, was adopted in March 21, 2013. Recommendations for Actuarial Communications
Related to Statements of Financial Accounting Standards Nos. 87 and 88, which was
formerly labeled ASOP No. 2, was repealed on March 14, 2011 and does not apply to
actuarial communications issued after that date.
       Case 3:19-cv-06025-BJR Document 106-9 Filed 03/29/21 Page 3 of 17

                                 ASOP No. 2⎯March 2013

                             T A B L E OF C O N T E N T S

Transmittal Memorandum                                                     iii

Section 1. Purpose, Scope, Cross References, and Effective Date             1
  1.1     Purpose                                                           1
  1.2     Scope                                                             1
  1.3     Cross References                                                  1
  1.4     Effective Date                                                    2

Section 2. Definitions                                                      2
  2.1     Anticipated Experience Factor                                     2
  2.2     Applicable Law                                                    2
  2.3     Determination Policy                                              2
  2.4     Nonguaranteed Charge or Benefit                                   2
  2.5     Policy                                                            2
  2.6     Policy Class                                                      2
  2.7     Policy Factor                                                     2

Section 3. Analysis of Issues and Recommended Practices                     3
  3.1     Advice on Determination Policy                                    3
  3.2     Determination of Nonguaranteed Charges or Benefits                3
  3.3     Determination Process                                             3
  3.4     Policy Classes                                                    3
  3.5     Nonguaranteed Charges or Benefits Used in Illustrations           4
  3.6     Documentation                                                     4

Section 4. Communications and Disclosures                                   4
  4.1     Actuarial Communication                                           4
  4.2     Disclosure                                                        4
  4.3     Reliance on Data Supplied by Others                               5

                                       APPENDIXES

Appendix 1—Background and Current Practices                                 6
  Background                                                                6
  Current Practices                                                         7

Appendix 2—Comments on the Exposure Draft and Task Force Responses          9




                                                ii
        Case 3:19-cv-06025-BJR Document 106-9 Filed 03/29/21 Page 4 of 17

                                  ASOP No. 2⎯March 2013



This ASOP, previously numbered as ASOP No. 1 was changed effective on March 21, 2013
to become ASOP No. 2. The new ASOP No.1, Introductory Actuarial Standard of Practice,
was also adopted on March 21, 2013. Recommendations for Actuarial Communications
Related to Statements of Financial Accounting Standards Nos. 87 and 88, which was
formerly labeled ASOP No. 2, was repealed on March 14, 2011 and does not apply to
actuarial communications issued after that date. All references in this ASOP have been
changed to ASOP No. 2, except for the name of the task force.

                                                                                     March 2004

TO:           Members of Actuarial Organizations Governed by the Standards of Practice of the
              Actuarial Standards Board and Other Persons Interested in Nonguaranteed
              Charges or Benefits for Life Insurance Policies and Annuity Contracts

FROM:         Actuarial Standards Board (ASB)

SUBJ:         Actuarial Standard of Practice (ASOP) No. 2


This booklet contains the final version of ASOP No. 2, Nonguaranteed Charges or Benefits for
Life Insurance Policies and Annuity Contracts.


Background

In 1986, the Interim Actuarial Standards Board adopted the original version of ASOP No. 2,
which was titled The Redetermination (or Initial Determination) of Non-Guaranteed Charges
and/or Benefits for Life Insurance and Annuity Contracts. In 1990, the Actuarial Standards
Board adopted a reformatted version of ASOP No. 2.

As originally written, ASOP No. 2 was primarily concerned with the determination of
nonguaranteed charges or benefits in individual life insurance policies and annuity contracts. In
light of evolving practice, the ASB believed it was appropriate to revise ASOP No. 2. This
revision of ASOP No. 2 adds additional guidance on the determination of nonguaranteed charges
or benefits.

In 1995, the ASB adopted ASOP No. 24, Compliance with the NAIC Life Insurance Illustrations
Model Regulation, which was created in conjunction with the National Association of Insurance
Commissioners’ (NAIC) Life Insurance Illustrations Model Regulation (hereafter the Model).
The Model itself was drafted to accomplish specific regulatory objectives. ASOP No. 24
concerns itself with guidelines for compliance with the Model. With respect to illustrated
nonguaranteed charges or benefits for life insurance policies and annuity contracts that are not
subject to or represented as being in accordance with the Model, this revision of ASOP No. 2
imposes new obligations on the actuary that reflect generally accepted actuarial practice.




                                               iii
       Case 3:19-cv-06025-BJR Document 106-9 Filed 03/29/21 Page 5 of 17

                                  ASOP No. 2⎯March 2013



Exposure Draft

The exposure draft of this ASOP was issued in March 2003, with a comment deadline of
August 15, 2003. Fifteen comment letters were received. The task force carefully considered all
comments received and made clarifying changes to the language in some sections. For a
summary of the substantive issues contained in the exposure draft comment letters and the task
force’s responses, please see appendix 2.

The most significant changes from the exposure draft are as follows:

1.     The task force revised the standard to utilize the term “determination” in place of
       “redetermination.”

2.     The task force modified section 3.1 to clarify that the actuary should consider relevant
       policy provisions and applicable law.

3.     The task force clarified section 3.5, which addresses the actuary’s responsibilities with
       respect to illustrations not subject to ASOP No. 24.

4.     Section 3.6, Documentation, was added to conform with other recently adopted ASOPs.
       In addition, the task force changed the heading of section 4.2 to Disclosure and changed
       the requirements to provide more flexibility.

5.     The task force changed the term “company” to “insurer” throughout the ASOP to
       recognize that an insurer is not necessarily a company.


The ASB voted in March 2004 to adopt this standard.

                               Task Force to Revise ASOP No. 1

                               Thomas A. Phillips, Chairperson
                      Thomas A. Campbell                 Nik Godon
                      Michael A. Cioffi                  Kenton L. Scheiwe


                                   Life Committee of the ASB

                               Robert G. Meilander, Chairperson
                      Charles Carroll                     Thomas A. Phillips
                      Michael A. Cioffi                   Allan W. Ryan
                      Stephen N. Patzman                  Barry L. Shemin




                                                iv
Case 3:19-cv-06025-BJR Document 106-9 Filed 03/29/21 Page 6 of 17

                     ASOP No. 2⎯March 2013

                      Actuarial Standards Board

                   Michael A. LaMonica, Chairperson
           Cecil D. Bykerk                   William A. Reimert
           Ken W. Hartwell                   Lawrence J. Sher
           Lew H. Nathan                     Karen F. Terry
           Godfrey Perrott                   William C. Weller




                                  v
      Case 3:19-cv-06025-BJR Document 106-9 Filed 03/29/21 Page 7 of 17

                                  ASOP No. 2⎯March 2013

                    ACTUARIAL STANDARD OF PRACTICE NO. 2


                 NONGUARANTEED CHARGES OR BENEFITS
          FOR LIFE INSURANCE POLICIES AND ANNUITY CONTRACTS


                                STANDARD OF PRACTICE


              Section 1. Purpose, Scope, Cross References, and Effective Date

1.1   Purpose—This actuarial standard of practice (ASOP) provides guidance to actuaries with
      respect to the determination of, or the development of determination policy on,
      nonguaranteed charges or benefits for life insurance policies and annuity contracts.
      Throughout this standard, the term determination includes both initial determination and
      subsequent redeterminations, where appropriate.

1.2   Scope—This standard applies to actuaries when performing professional services in
      connection with the determination and illustration of nonguaranteed charges or benefits
      (except as provided below) for life insurance policies and annuity contracts where
      nonguaranteed charges or benefits may vary at the discretion of the insurer. Examples of
      such policies include fixed and variable universal life policies, indeterminate premium
      policies, deferred annuity contracts, and equity-indexed policies.

      This standard does not apply to actuaries when performing professional services with
      respect to illustrations of nonguaranteed charges or benefits subject to ASOP No. 24,
      Compliance with the NAIC Life Insurance Illustrations Model Regulation.

      This standard does not apply to actuaries when performing professional services with
      respect to policyholder dividends, which are covered by ASOP No. 15, Dividend
      Determination for Participating Individual Life Insurance Policies and Annuity
      Contracts. To the extent that a policy involves both nonguaranteed charges or benefits
      and policyholder dividends, this standard applies with respect to nonguaranteed charges
      or benefits, and ASOP No. 15 applies with respect to policyholder dividends.

      If the actuary departs from the guidance set forth in this standard in order to comply with
      applicable law (statutes, regulations, and other legally binding authority), or for any other
      reason the actuary deems appropriate, the actuary should refer to section 4.

1.3   Cross References⎯When this standard refers to the provisions of other documents, the
      reference includes the referenced documents as they may be amended or restated in the
      future, and any successor to them, by whatever name called. If any amended or restated
      document differs materially from the originally referenced document, the actuary should
      consider the guidance in this standard to the extent it is applicable and appropriate.




                                               1
       Case 3:19-cv-06025-BJR Document 106-9 Filed 03/29/21 Page 8 of 17

                                   ASOP No. 2⎯March 2013

1.4    Effective Date—This standard is effective for all actuarial work performed within the
       scope of this standard on or after September 30, 2004.


                                      Section 2. Definitions

The terms below are defined for use in this actuarial standard of practice.

2.1    Anticipated Experience Factor—An assumption that reflects anticipated experience and
       may be used to determine nonguaranteed charges or benefits. A particular anticipated
       experience factor reflects future experience of a specific type. Examples of experience
       factors include investment income, mortality, policy termination, and expense rates.

2.2    Applicable Law—Federal, state, and local statutes, regulations, case law, and other legal
       binding authority that may govern the actuarial work being performed.

2.3    Determination Policy⎯The insurer’s criteria or objectives for determining nonguaranteed
       charges or benefits for a particular policy class.

2.4    Nonguaranteed Charge or Benefit—Any element within a policy (as defined in
       section 2.5), other than policy dividends, which affects policyholder costs or value, and
       which may be changed at the discretion of the insurer after issue. Examples of
       nonguaranteed charges or benefits include excess interest, mortality charges or expense
       charges lower than those guaranteed in the policy, indeterminate premiums, and
       participation rates for equity-indexed products.

2.5    Policy⎯Except when used in the term determination policy, policy refers to individual
       life insurance policies and annuity contracts and group life insurance and annuity
       certificates with nonguaranteed charges or benefits that operate in substantially the same
       manner as individual life insurance policies and individual annuity contracts with respect
       to nonguaranteed charges or benefits.

2.6    Policy Class—A group of policies considered together for purposes of determining a
       nonguaranteed charge or benefit.

2.7    Policy Factor—A premium, value, charge, or benefit that limits a nonguaranteed charge
       or benefit. Policy factors are based on the guarantees defined in the policy. Examples of
       policy factors include minimum cash values, minimum interest rates, maximum mortality
       charges, maximum gross premiums, and maximum policy loan interest rates.




                                                 2
      Case 3:19-cv-06025-BJR Document 106-9 Filed 03/29/21 Page 9 of 17

                                 ASOP No. 2⎯March 2013

                 Section 3. Analysis of Issues and Recommended Practices

3.1   Advice on Determination Policy—When advising the insurer on the actuarial aspects of a
      determination policy, the actuary’s advice should be consistent with the insurer’s stated
      marketing, financial, and other objectives. The actuary should consider relevant policy
      provisions and applicable law.

3.2   Determination of Nonguaranteed Charges or Benefits—The actuary should recommend
      nonguaranteed charges or benefits that are consistent with the insurer’s determination
      policy. When the determination policy is not provided to the actuary, the actuary should
      inquire about the insurer’s intentions for the determination of nonguaranteed charges or
      benefits and have the insurer confirm those intentions as the determination policy.

3.3   Determination Process—The actuary may use modeling, averaging, grouping of policy
      classes, or other methods, as the actuary deems appropriate, to calculate the specific
      nonguaranteed charges or benefits.

      Determination is a process subject to practical constraints. The actuary should consider
      relevant conditions and circumstances such as the size of a particular group of policies,
      and the costs, practical difficulties, and effects of making changes to the nonguaranteed
      charges or benefits.

      The actuary should consider conducting sensitivity tests of the impact of likely deviations
      from the anticipated experience on which the actuary’s advice is based, if the actuary
      expects such deviations to have a material effect.

3.4   Policy Classes—Policies will usually be grouped into classes for purposes of determining
      nonguaranteed charges or benefits. The determination policy may include a definition of
      the policy classes to be used. If the policy classes have not been defined in the
      determination policy, the actuary should establish policy classes considering criteria such
      as the following:

      a.     the similarity of the policy types;

      b.     the structure of policy factors and nonguaranteed charges or benefits;

      c.     the similarity of anticipated experience factors;

      d.     the time period over which the policies were issued; and

      e.     the underwriting and marketing characteristics of the policies.

      In addition, the actuary may consider combining policy classes that are reasonably
      consistent based on the above criteria if, in the actuary’s professional judgment, such
      combinations would be appropriate.




                                               3
      Case 3:19-cv-06025-BJR Document 106-9 Filed 03/29/21 Page 10 of 17

                                ASOP No. 2⎯March 2013

3.5   Nonguaranteed Charges or Benefits Used in Illustrations⎯The actuary should determine
      nonguaranteed charges or benefits to be used in illustrations not subject to ASOP No. 24
      consistently with how the actuary determines nonguaranteed charges or benefits for the
      policies involved. The actuary should consider conducting tests of illustrated
      nonguaranteed charges or benefits to ascertain whether those could be supported by
      reasonably anticipated experience.

3.6   Documentation⎯The actuary should prepare and retain adequate documentation in
      compliance with the requirements of ASOP No. 41, Actuarial Communications. The
      actuary should prepare sufficient documentation to comply with the disclosure
      requirements of section 4.2.


                        Section 4. Communications and Disclosures

4.1   Actuarial Communication—The actuary should issue an actuarial communication in
      accordance with ASOP No. 41 to the insurer stating the actuary’s recommendations for
      the nonguaranteed charges or benefits and the bases therefor, unless another actuary
      advising the same insurer is issuing such an actuarial communication that incorporates
      such work.

4.2   Disclosure⎯The actuary should disclose the following items when appropriate and
      available:

      a.     a description of the insurer’s determination policy for the policies and policy
             classes involved. The actuary should describe any additional material assumptions
             with respect to the determination policy that were made to complete the analysis;

      b.     any known areas in which the recommended nonguaranteed charges or benefits
             do not follow the insurer’s determination policy;

      c.     any material change in the determination policy or in the assumptions the actuary
             has made about the determination policy since the previous determination;

      d.     the policy classes involved and any material changes in the assignment of policies
             to policy classes;

      e.     a description of the processes and methods used in the determination of
             nonguaranteed charges or benefits, including any significant modeling, averaging,
             or other approximation methods;

      f.     the nonguaranteed charges or benefits recommended for the forthcoming period;

      g.     the significant policy factors used in the determination of nonguaranteed charges
             and benefits;




                                             4
      Case 3:19-cv-06025-BJR Document 106-9 Filed 03/29/21 Page 11 of 17

                                 ASOP No. 2⎯March 2013

      h.     the anticipated experience factors used in the determination of nonguaranteed
             charges and benefits and any material changes in such factors from the last
             determination;

      i.     any conclusions or recommendations related to sensitivity testing;

      j.     applicable law recognized in formulating the actuary’s recommendations;

      k.     the disclosure in ASOP No. 41, section 4.2, if any material assumption or method
             was prescribed by applicable law (statutes, regulations, and other legally binding
             authority);

      l.     the disclosure in ASOP No. 41, section 4.3, if the actuary states reliance on other
             sources and thereby disclaims responsibility for any material assumption or
             method selected by a party other than the actuary; and

      m.     the disclosure in ASOP No. 41, section 4.4, if, in the actuary’s professional
             judgment, the actuary has otherwise deviated materially from the guidance of this
             ASOP.

4.3   Reliance on Data Supplied by Others—The actuary may rely on data supplied by another.
      In doing so, the actuary should disclose both the fact and the extent of such reliance. The
      accuracy and comprehensiveness of data supplied by others are the responsibility of those
      who supply the data. For further guidance, the actuary is directed to ASOP No. 23, Data
      Quality.




                                               5
      Case 3:19-cv-06025-BJR Document 106-9 Filed 03/29/21 Page 12 of 17

                                    ASOP No. 2⎯March 2013

                                            Appendix 1

                               Background and Current Practices


Note: This appendix is provided for informational purposes, but is not part of the standard of
practice.


                                            Background

In the mid-1970s, there began to be increased activity with respect to products with
nonguaranteed charges or benefits as opposed to dividends under traditional participating
policies. Reasons for this included items such as the increased volatility in the North American
economy, increased competition within the insurance industry, and the advent of universal life
whose unbundled form required nonguaranteed charges or benefits.

Because of the increased activity on these products, they came to represent significant market
share and financial significance, and it was deemed necessary to develop an actuarial standard of
practice in this area. Thus, the Interim Actuarial Standards Board adopted the original version of
ASOP No. 1 in October 1986. The Actuarial Standards Board adopted a reformatted version of
ASOP No. 1 in 1990.

In 1986, the policies in question were still evolving and there was little standardization in such
areas as benefit design, pricing structure, marketing practices, and investment philosophies. It
was, therefore, impossible for the standard to offer guidance on issues for which there was no
generally accepted actuarial practice, such as for the applicability of the contribution principle,
which had been accepted and in effect for many years for traditional participating life policies.
Rather, the standard reflected that the actuary’s essential obligations were (1) to assure the com-
pletion of all of the activities required to advise the client professionally; and (2) to prepare an
actuarial communication for the client presenting this advice.

Since the promulgation of the original standard in 1986, the volume of these products sold has
continued to grow and considerable product innovation has taken place. As a result, there is now
a clearer understanding of what represents generally accepted actuarial practice with respect to
these products, and ASOP No. 1 has been revised to reflect these practices.

Furthermore, ASOP No. 15, Dividend Determination for Participating Individual Life Insurance
Policies and Annuity Contracts, has been revised and ASOP No. 24, Compliance with the NAIC
Life Insurance Illustration Model Regulation, has been promulgated. ASOP No. 1 has also been
revised to be consistent, where appropriate, with these newer standards.




                                                  6
      Case 3:19-cv-06025-BJR Document 106-9 Filed 03/29/21 Page 13 of 17

                                   ASOP No. 2⎯March 2013

                                         Current Practices

The actuary may provide professional services in two principal areas with respect to non-
guaranteed charges or benefits. The actuary is normally involved in the determination of
nonguaranteed charges or benefits in accordance with insurer determination policy. The actuary
may also be involved in advising the insurer in setting the determination policy.

It is common in current practice to base advice on the determination of nonguaranteed charges or
benefits of policies, including the relationship between nonguaranteed charges and benefits and
the anticipated experience factors, on insurer determination policy. Insurer determination policy
may be documented in sufficient detail (for example, in a previous actuarial communication) for
the actuary to appropriately determine the nonguaranteed elements in question. If not, the actuary
will generally gather sufficient information from the insurer to provide the actuarial services.

The recovery of past losses or the distribution of past gains may be an aspect of the deter-
mination policy. In addressing this issue, the actuary will typically look to policy provisions,
insurer determination policy, and applicable law.

It is also common in practice for the actuary to adjust nonguaranteed charges or benefits for
items not directly related to the actual nonguaranteed charge or benefit, such as the following:

a.     to reflect anticipated gains or losses on supplementary benefit riders;

b.     to reflect anticipated gains or losses arising from the usage of settlement option
       guarantees;

c.     to reflect other anticipated gains or losses arising from policy factors, such as
       nonforfeiture interest rates that are low or high relative to projected investment income
       rates;

d.     to smooth the transition from one set of nonguaranteed charges or benefits to another;

e.     to smooth the incidence of nonguaranteed charges or benefits between policy durations;
       and

f.     to be consistent with nonguaranteed charges or benefits of other similar products.

The actuary may also advise the insurer on the formulation of insurer determination policy.
When advising on determination policy, the actuary commonly reviews the determination policy
of similar polices with respect to the policy classes and nonguaranteed charges or benefits.
Insurer determination policy with respect to nonguaranteed charges or benefits is not necessarily
fixed. The insurer may appropriately adjust determination policy among groups of policies or
may revise a determination policy for a given product in order to meet changing financial,
marketing, and other goals.




                                                 7
      Case 3:19-cv-06025-BJR Document 106-9 Filed 03/29/21 Page 14 of 17

                                 ASOP No. 2⎯March 2013

The actuary may have responsibilities in addition to the requirements of this ASOP. For
example, the Exhibit 5 Interrogatories of the National Association of Insurance Commissioners’
current annual statement address additional issues with respect to the determination of non-
guaranteed charges or benefits (see section 3.5 of this standard).




                                               8
       Case 3:19-cv-06025-BJR Document 106-9 Filed 03/29/21 Page 15 of 17

                                        ASOP No. 2⎯March 2013

                                                  Appendix 2

                   Comments on the Exposure Draft and Task Force Responses


The exposure draft of this revised actuarial standard of practice (ASOP), titled The
Determination of Nonguaranteed Charges or Benefits for Life Insurance Policies and Annuity
Contracts, was issued in March 2003, with a comment deadline of August 15, 2003. Fifteen
comment letters were received. The ASOP No. 2 Task Force carefully considered all comments
received. Summarized below are the significant issues and questions contained in the comment
letters and the task force’s responses. Unless otherwise noted, the section numbers and titles used
below refer to those in the exposure draft. Where the task force changed a term between the
exposure draft and the final standard (for example, replacing company with insurer), the
comment reflects the original term used by the commentator, whereas the response uses the term
as it appears in the final standard.

                                              GENERAL COMMENTS
Comment       A few commentators stated that the use of the terminology “redetermination (or initial determination)”
              in the title and the reliance on the term “redetermination” in the standard was unnecessarily obtuse.

Response       The task force agreed and revised the standard to utilize the term “determination.”
             SECTION 1. PURPOSE, SCOPE, CROSS-REFERENCES, AND EFFECTIVE DATE
Section 1.2, Scope
Comment        One commentator observed that this standard is limited in scope by two other standards, ASOP
               No. 15, Dividend Determination for Participating Individual Life Insurance Policies and Annuity
               Contracts, and ASOP No. 24, Compliance with the NAIC Life Insurance Illustrations Model
               Regulation. The commentator also suggested that the scope be expanded to allow for future standards
               that may take precedence over the current standard.

Response      The task force agreed that future standards might take precedence over current ones, but believed that
              it was beyond the scope of the standard to provide for possible future standards.
Comment       The task force solicited comments on whether the scope should provide guidance in other areas such
              as health or credit insurance policies with nonguaranteed elements. The general consensus of the
              commentators was that the scope was appropriately determined.

Response      The task force agreed with the general consensus and made no change in scope.
Comment       One commentator suggested that variable products be included in the examples of policies with
              nonguaranteed elements.

Response      The task force agreed and added variable products.
                                          SECTION 2. DEFINITIONS
Section 2.2, Applicable Law
Comment       One commentator suggested that sections 2.2 and 4.2(j) may place an excessively burdensome
              requirement on the actuary to recognize and document all applicable law in the determination of
              nonguaranteed charges or benefits.

Response      The task force believed that applicable law should be considered and added language to section 3.1 to
              make this clear. Section 4.2 was modified to reflect appropriate documentation of the applicable law.




                                                        9
        Case 3:19-cv-06025-BJR Document 106-9 Filed 03/29/21 Page 16 of 17

                                          ASOP No. 2⎯March 2013


New section 2.3, Determination Policy and section 2.4, Policy (now section 2.5)
Comment       One commentator questioned the dual usage of the word “policy.” The standard utilizes the term to
              refer to life insurance policies (contracts) and to refer to the determination policy of the company. The
              commentator suggested that the dual usage might be confusing.

Response      The task force made clarifying changes to the standard to distinguish between the terms “policy” and
              “determination policy.” The term “policy” is used exclusively to refer to contracts of insurance while
              the term “determination policy” is used exclusively to refer to the determination policy of the insurer.
Section 2.3, Nonguaranteed Charge or Benefit (now section 2.4)
Comment       One commentator suggested that the examples of nonguaranteed charges or benefits be expanded to
              include the “mortality and expense risk charge” commonly found in variable life products.

Response      The task force expanded the list to include expense charges.
Section 2.4, Policy (now section 2.5)
Comment       Several commentators suggested changes to this definition to improve the description of “group life
              insurance and annuity certificates with nonguaranteed charges or benefits that operate in substantially
              the same manner as individual life policies and individual annuity contracts with respect to
              nonguaranteed charges or benefits.”

Response      There was clear support in the comments for including group life insurance and annuity certificates in
              the definition of policy. However, there was no clear consensus on significant improvements to the
              definition. After review, the task force concluded the original definition was most appropriate.
                 SECTION 3. ANALYSIS OF ISSUES AND RECOMMENDED PRACTICES
Section 3.1, Advice on Redetermination Policy (now titled Advice on Determination Policy)
Comment       A few commentators stated that there was insufficient guidance in this section as to what the actuary
              should consider in advising the company on determination policy. Comments included various
              suggestions for items to be added to the list of company objectives.

Response      The task force considered changes but determined that “stated marketing, financial, and other
              objectives” was sufficiently broad and flexible for guidance. The task force, however, added an
              additional sentence to provide for consideration of legal and regulatory requirements.
Section 3.2, Redetermination of Nonguaranteed Charges or Benefits (now titled Determination of
Nonguaranteed Charges or Benefits)
Comment       One commentator suggested that the standard should provide guidance on the impacts of capital gains
              and losses on nonguaranteed charges or benefits.

Response        The task force believed that section 3.3 gives the actuary appropriate flexibility to address capital
                gains and losses.
Section 3.5, Illustrations Not Subject to ASOP No. 24 (now titled Nonguaranteed Charges or Benefits Used in
Illustrations)
Comment         Several commentators questioned the clarity and objective of treating the determination of illustrated
                nonguaranteed elements the same as the determination of nonguaranteed elements.

Response       The task force clarified the section.
Comment        One commentator recommended that a statement be added that anticipated experience should not
               reflect any assumed improvement beyond the current date.

Response       This ASOP applies only to illustrations that are not subject to ASOP No. 24. The task force was not
               aware of any requirement such as that proposed by the commentator with respect to such illustrations.
Comment        One commentator suggested the standard should provide guidance regarding the timing of conducting
               tests of illustrated nonguaranteed charges or benefits.

Response       The task force discussed timing, but decided the actuary should have flexibility in this matter.



                                                          10
       Case 3:19-cv-06025-BJR Document 106-9 Filed 03/29/21 Page 17 of 17

                                       ASOP No. 2⎯March 2013

Comment      One commentator noted that section 3.5 used the phrase “currently anticipated experience” while
             other parts of the standard used “anticipated experience.”

Response      The task force replaced the word “currently” with “reasonably.”
                          SECTION 4. COMMUNICATIONS AND DISCLOSURES
Section 4.2, Documentation (now section 4.2, Disclosure)
Comment       Several commentators made general comments that the documentation section seemed overly
              burdensome.

Response     The task force added the phrase “when appropriate and available” to provide more flexibility in
             disclosure.
Comment      Regarding section 4.2(c), a few commentators remarked that the documentation of the impact of
             changes in determination policy may be beyond the scope of the actuary’s responsibilities, as the
             company establishes determination policy.

Response     The task force agreed and deleted the phrase.
Comment      Regarding section 4.2(f), a few commentators stated that the documentation of all specific
             nonguaranteed charges or benefits might be overly burdensome.

Response     The task force believes that the standard of practice, when taken in conjunction with ASOP No. 41,
             Actuarial Communications, gives the actuary sufficient flexibility to determine the method, means,
             and amount of disclosure necessary to describe specific nonguaranteed charges or benefits.
Comment      Regarding section 4.2(i), one commentator suggested that documentation of all sensitivity tests
             performed and the results of all sensitivity tests might be overly burdensome.

Response     The task force agreed and changed the wording of section 4.2(i).




                                                       11
